Title: To George Washington from Elizabeth Swan Bornick, 8 March 1798
From: Bornick, Elizabeth Swan
To: Washington, George



Sir
Philadelphia march 8th [17]98

I hope you will be so very good as to Pardon the liberty taken by a Stranger who has never had the pleasure to see you since She was a small Child I am a native of Virginia and have most Part of my life resided in that State. I have Property in the west indies and on account of that Property I am here on my way to the Islands the Person who was to transact business for me here has failed and I am in much Distress for the want of one Hundred Dollors, if my Good Sir you will do me the very great favour to let me have the lone of that sum I can go to the west indies with Conveninance

and with thout God only knows what I shall do there is no person here that I Could get that sum off[.] should you be so good as to let me have it you may rely on haveing it sent to Baltimore or al[e]xandrea to the care of aney Person you will do me the Honor to name I was formerly acquainted with your nephew jorge Washington and with your Ladys 2 Nephews B. and j. Danderidge I resided in Hanover County for some years past, was Born in Orange County and well acquainted with the family of Colo. madison my reason Sir for mentioning this is that you may not be at a loss intirely to know who it is that takes this great liberty but as I am writing to a good man I am sure if he will not grant me the favour requested he will pardon the liberty, taken by a distressed widow I have a Brother in richmond and another in orange very able to send me as maney Pounds as I have asked Dollors but as they knew my situation and did not offer aney releaf I Could not ask it so soon as from a stranger such as I believe you to be. H. Burnley one of the Council is a Brother of myne. I hope Dear Sir to save me from Deep distress you will Confer that great favour on one who I hope you will find very griatfull, should you Honor me with a line you will please to direct for me No. 899 Arch Street or to the Care of the Vice President in Fourth Street at Francises Hotell. I have the Honnor to be Sir with much respect your Humble Servant

Elizabeth Swan Bornick

